Citation Nr: 0503654	
Decision Date: 02/11/05    Archive Date: 02/22/05

DOCKET NO.  97-24 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased initial evaluation for post 
traumatic stress disorder (PTSD), currently evaluated as 50 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel

INTRODUCTION

The veteran served on active duty from January 1952 to 
December 1953.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, that granted the veteran's claim of 
entitlement to service connection for PTSD.  The veteran 
continues to disagree with the level of disability assigned.  
The veteran received a hearing before the undersigned 
Veterans Law Judge in October 2004. The Board also points out 
that the veteran, in his hearing testimony dated October 
2004, indicated that he wished to withdraw the issues of 
service connection for hypertension secondary to PTSD, as 
well as the issues of increased evaluation for the results of 
service connected cold injuries to include both feet and 
hands.  Therefore the only issue left in appellate status is 
as noted above.


FINDINGS OF FACT

1.  Prior to February 3, 1997 the veteran's PTSD was 
productive by no more than considerable social and industrial 
impairment without evidence of suicidal ideation, obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic, impaired impulse control (such as 
unprovoked irritability with periods of violence), or spatial 
disorientation. 

2.  Effective on February 3, 1997 the veteran's PTSD is 
manifested by impairment in recent memory, depression, 
anxiety, constricted affect, trouble sleeping, flashbacks, 
and trouble controlling his anger.  


CONCLUSION OF LAW

1.  Prior to February 3, 1997, the criteria for a rating in 
excess of 50 percent for PTSD have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4, Diagnostic Code 9411 
(1995) 1996).

2.  Effective on February 3, 1997, the criteria for a 70% 
rating for the veteran's PTSD have been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. Part 4, Diagnostic Code 9411 
(1995, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This law eliminates the concept of 
a well-grounded claim, and redefines the obligations of VA 
with respect to the duty to assist.  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA was 
published on August 29, 2001.  66 Fed. Reg. 45,620-32 
(Aug.29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)). 

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). The 
Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  With respect to 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Section 
701 of the Act contains amendments to 38 USC §§ 5102 and 
5103.  The Act contains a provision that clarifies that VA 
may make a decision on a claim before the expiration of the 
one-year VCAA notice period.  Veterans Benefits Act of 2003, 
P.L. 108- __ , Section 701 (H.R. 2297, December 16, 2003)

The record reflects that VA has made reasonable efforts to 
notify the veteran of the information and evidence needed to 
substantiate his claim.  The veteran was provided with a copy 
of the rating decision noted above, an August 1996 Statement 
of the Case, several Supplemental Statements of the Case, 
including those dated October 1997, August 1998, September 
1998, April 2000, and December 2003, and a VCAA letter 
November 2003.  These documents, collectively, provide notice 
of the law and governing regulations, as well as the reasons 
for the determination made regarding his claim.  By way of 
these documents, the veteran was also specifically informed 
of the cumulative evidence already having been previously 
provided to VA or obtained by VA on his behalf.  He was also 
informed of what evidence VA would obtain.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The record discloses that VA has met its duty to assist the 
veteran in obtaining any relevant evidence available to 
substantiate his claim.  All available records identified 
have been obtained and associated with the claims folder.  
Several VA compensation examinations have also been 
conducted.

The Board notes that the VCAA letter was mailed to the 
appellant subsequent to the appealed rating decision in 
violation of the VCAA and the VA has not specifically 
informed the veteran to provide any evidence in the 
claimant's possession that pertains to the claim as required 
by 38 C.F.R. § 3.159.  

The Board, however, finds that in the instant case the 
appellant has not been prejudiced by this defect.  In this 
regard, the Board notes the appellant was provided notice of 
the division of responsibility in obtaining evidence 
pertinent to the case and ample opportunity to submit and/or 
identify such evidence.  

Therefore, under the circumstances, the Board finds that any 
error in the implementation of the VCAA is deemed to be 
harmless error.  VA has satisfied both its duty to notify and 
assist the veteran in this case and adjudication of this 
appeal at this juncture poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Factual background

Records show the veteran was seen periodically throughout the 
course of this appeal for continued counseling and treatment 
at VA facilities for his PTSD.  In addition the veteran has 
submitted numerous statements from both himself and his wife, 
describing the severity of his PTSD symptomatology.

The veteran received a VA psychological assessment in October 
1995.  At that time, the veteran reported that he was having 
intrusive thoughts and flashbacks related to his Korean War 
experiences, frequent waking at night, feelings of guilt for 
surviving the war, and a fear of becoming crippled from 
growing old, and from his medical illnesses.  While these 
symptoms have surfaced infrequently, the veteran reported 
that they had been occurring more frequently and more 
intensely after he had time to join veterans' groups and 
visit the Vietnam memorial after his retirement.  He did not 
note any nightmares, but frequently woke from sleep.

The examiner noted that the veteran presented with some of 
the symptoms of, and met some of the criteria for, PTSD.  The 
examiner indicated that the veteran also presented with 
symptoms consistent with generalized anxiety disorder which 
might or might not be related to his PTSD.  The veteran was 
diagnosed with PTSD, and generalized anxiety disorder, of 
mild to moderate severity, and the examiner proposed to rule 
out major depression.  The veteran was assessed with a Global 
Assessment of Functioning (GAF) of 75.

The veteran received a VA psychiatric examination in October 
1995.  The veteran at that time recalled several stressful 
events he had experienced in service.  The veteran noted his 
long job history, indicating that he retired in 1992 and was 
currently on social security disability and workmen's 
compensation.  He reported that as early as 1957 he started 
to have nightmares of combat that became worse with time.  He 
reported that he thought about Korean combat sometimes 
involuntarily, woke up in cold sweats at night following 
nightmares, and had gotten only 3-4 hours of sleep a night 
for the last 7-8 years.  He had flashbacks of incidents that 
took place in Korea every few months, though he avoided 
thinking about Korea or talking about combat.  He reported 
that he got along with people but became withdrawn from time 
to time.  He noted that he used to have a hot temper but had 
mellowed with time.  He denied auditory hallucinations, ideas 
of reference, or suicidal and homicidal ideation.

The veteran complained of being anxious, tense, depressed 
with poor sleep, having nightmares at night of combat themes, 
cold sweats at night, intrusive thinking about Korean 
experiences, hypervigilance, and outbursts of anger.  He also 
spoke about becoming suspicious at times of the intention of 
others towards him and had tried to protect himself.

He admitted that from time to time he felt paranoid about his 
wife.  He reported that he talked to himself a lot when he 
became worked up.  The veteran stated that when he was having 
difficulty with a union many years ago, he felt that they 
were going to come after him and kill him.  He also had 
become argumentative over time.

Upon examination, the veteran's affect was normal in range 
and intensity.  Mood was anxious and depressed.  The veteran 
gave a full range of convincing PTSD symptoms.  Thought 
process showed the logical progression, except in the areas 
where he had experienced paranoid ideas.  No auditory 
hallucinations, ideas of reference, or suicidal or homicidal 
ideation was noted at that time.  The veteran was fully 
oriented.  Insight and judgment were adequate.

The examiner indicated that, during the current examination, 
the veteran was able to give detailed and specific 
information of stressors and symptoms of PTSD.  Though the 
veteran talked about being paranoid, the examiner indicated 
that the veteran denied symptoms that would support a 
diagnosis of paranoid schizophrenia.  The examiner indicated 
that the veteran had psychotic symptoms from time to time, 
but was not currently psychotic.  The veteran at this time 
was diagnosed with chronic PTSD, with a history of psychotic 
episodes.  The veteran was found to have a Global Assessment 
of Functioning (GAF) of 70.

In June 1996 the RO granted service connection for PTSD at a 
10% evaluation effective September 25, 1995.  

During 1996 and 1997 the veteran received treatment at a VA 
outpatient clinic for his PTSD.  1996 mental health records 
indicate that the PTSD was stable.

The veteran received a VA psychiatric examination on February 
3, 1997.  At that time the veteran reported worsening of 
memories of the war since his retirement.  The veteran 
reported nightmares, vivid and intrusive recollections of his 
war experience, a tendency to avoid discussing or thinking 
about the war, diminished interest in activities, feelings of 
detachment and depression, and restricted range of affect, 
irritability, problems with anger and sleep.  He reported 
that he had been married for 43 years and had four children.

On examination, the veteran was oriented times three.  Recent 
memory was poor.  There were no disordered perceptions or 
suicidal ideas.  The veteran stated that he had some sadness.  
The veteran also has a history of marital stress and stated 
that he tried to hurt himself years ago.   The veteran's mood 
was one of depression.  Affect was constricted.  There were 
no disordered perceptions or imminent threats to himself or 
others.  The veteran was diagnosed with PTSD and dysthymic 
disorder.  GAF at that time and for the past year was 
assessed at 50.

The veteran received a hearing at the RO in February 1998.  
At that time, the veteran testified that he had panic attacks 
three to four times a week.  He also reported trouble with 
concentration and memory.  The veteran reported that he had 
no real close friends, though he had some veteran friends, 
and had been married for 45 years.  The veteran reported that 
he also felt he suffered from impaired judgment.  The veteran 
indicated that he tended to isolate himself.

Social Security Administration records reflect that the 
veteran was disabled since 1986 due to a severe dysthymic 
disorder, a history of substance abuse, and a personality 
disorder.  

Received in February 1998 was a statement from the veteran's 
spouse in which she described the severity of his psychiatric 
symptoms.

A VA psychiatric examination was conducted on May 28, 1998.  
At that time, the veteran complained of flashbacks, 
nightmares, depression, anxiety, anger, panic attacks, social 
isolation, crying spells, guilty feelings, intrusive thoughts 
of war, poor concentration, confusion and hypervigilance for 
many years, and for the past one year especially.  Upon 
examination, the veteran was alert, oriented in three 
spheres, and coherent in speech.  Mood was dysphoric, 
anxious, and angry.  

The veteran also reported nightmares, flashbacks, panic 
episodes, crying spells, social isolation, guilty feelings, 
intrusive thoughts of war, and hypervigilance.  The veteran 
denied hallucinations or delusions at this time, and also 
denied suicidal or homicidal ideation.  The veteran's recent 
memory and concentration was poor, but judgment was not 
disturbed.  The veteran was diagnosed with chronic PTSD, and 
assessed with a GAF of 45.

The veteran received a VA examination in January 2001.  The 
report of that examination indicates that the veteran 
reported a long history of flashbacks, panic attacks, 
irritability, hypervigilance, insomnia, nightmares, social 
isolation, and depression related to his combat experience.  
The veteran also reported an increase in symptomatology since 
his retirement in 1992.  The veteran was noted to live with 
his wife of 48 years, and indicated that he saw his children 
and grandchildren occasionally.  The veteran reported an 
increasing number of disabling panic attacks in the last two 
months, which occurred as often as six times a week, which 
caused him to limit his activities outside of his house.  

He was often irritated with his wife and would become 
extremely angry over small matters, although he was not 
physically violent in arguments with her.  He noted having 
several "road rage" incidents recently.  He noted that his 
wife has had to wake him from nightmares in which he becomes 
agitated and talks in his sleep about holding a dying man in 
his arms.  He refuses to talk to his wife about his combat 
experiences.  He reported sleeping only three or four hours a 
night and indicated that his medication was not helping.  He 
was hypervigilant and tended to be highly suspicious of his 
neighbors and of people in public who stand too close to him.  
He is socially isolated and rarely sees friends anymore.  He 
reports feeling suicidal without intent or plan about two 
months ago.  He complains of increasing pain in his leg and 
back which contributes to the incidents of flashbacks, which 
the veteran indicated were now occurring on a daily basis.

Upon examination, the veteran was oriented.  His speech was 
at normal rate and rhythm.  His mood was significantly 
depressed and his affect was restricted.  Long-term recall 
was intact.  Short-term recall and concentration were 
moderately impaired.  The veteran reported a recent suicidal 
ideation without intent or plan.  He was found to be not 
currently a danger to himself or others.  He denied alcohol 
or other substance abuse.  He indicated frequent and credible 
panic attacks which limited his activity, but none were 
elicited during the examination.  Thinking was logical and 
goal oriented without evidence of underlying thought 
disorder.  He denied hallucinations or delusions.  Judgment 
and insight were present.  The veteran was diagnosed with 
chronic PTSD, with a current GAF of 41.

A VA examination was conducted in December 2003.  At that 
time, the veteran reported some improvement in his ability to 
control his temper since his last examination.  He stated he 
avoids confrontation with other motorists and has had no 
physical fights in the last two years.  Although the veteran 
and his wife continue to argue, primarily about his 
reluctance to go out with her, they have had no physical 
fights in some time.  He also noted in the interview that the 
"panic attacks" described previously were actually feelings 
of anger and regret triggered by memories of combat in Korea.  
He did not report any true panic attacks in the last two 
years.  His other symptomatology has continued without 
remission. He reported chronic insomnia, usually getting 
about four hours of sleep a night, and often takes naps 
throughout the day.  He was reluctant to accompany his wife 
on social outings, leading to frequent arguments.  

He had nightmares related to his combat experiences once or 
twice a week, but does not report any recent sleepwalking or 
significant disorientation upon waking.  He described 
frequent irritability, in lines or while driving, but had 
been somewhat better recently in being able to control his 
temper.  He reported hypervigilance in public and usually 
tried to keep his back protected; he often asked people to 
move ahead of him because of this discomfort.  He described 
his relationships as emotionally distant and noted a complete 
lack of sexual interest for the last several years.  He 
indicated occasional suicidal ideation but no recent intent 
or plan; he also described sadness and depressed mood 
associated with survivor guilt. 

The veteran noted that he continued to live in retirement 
with his wife.  He was visited regularly by his adult 
daughters and their children and grandchildren.  Although he 
dislikes many of his wife's activities, they do occasionally 
go dancing together, and the veteran reported appropriate 
behavior at dance halls.  He spends a good deal of time at 
his neighborhood Seven-Eleven, listening to music on his car 
radio and drinking coffee, and has several regular 
acquaintances at the store.  He also has served on his local 
school board for a number of years and attends meetings 
regularly.  The veteran last worked as a delivery driver in 
1992.  

He retired from that job, which he had held for more than 10 
years, because he reached the mandatory retirement age; he 
did not ascribe his retirement to his psychological symptoms.  
Although he reported frequent road rage incidents, he had 
managed to control his temper reasonably well during his 
driving career.  He had not attempted to work since his last 
examination, aside from his work on the school board; he said 
that problems controlling his temper and depression 
associated with survivor guilt have discouraged him from 
looking for work.

Upon examination, the veteran was casually dressed, 
appropriately groomed, alert and oriented to person and 
place.  He was uncertain of the date but knew the month and 
year.  He makes eye contact reluctantly but otherwise 
displays behavior appropriate to the interview setting.  His 
mood was mildly dysphoric and anxious, with constricted but 
mood-congruent affect.  No impairment of communication or 
thought process was noted; his speech was spontaneous, 
relevant, and at normal rate and rhythm; his thinking was 
logical, goal oriented, and without evidence of formal 
thought disorder.  

He denied hallucinations or delusions.  He indicated adequate 
maintenance of personal hygiene and competent management of 
finances, diet, and other activities of daily living.  Long-
term recall was grossly intact; short-term recall and 
concentration were mildly impaired.  He did not report panic 
attacks, phobias, obsessive thoughts, or rituals that 
interfere with functioning.  He admitted to passive suicidal 
ideation without current intent or plan.  He reported early 
and middle insomnia resulting in fatigue during the day.  
Judgment and insight were present.  The examiner indicated 
that the veteran continued to meet the DSM-IV criteria for 
PTSD.  

He re-experiences credible military stressors in nightmares 
once or twice a week, occasional flashbacks, and intrusive 
thoughts and memories.  He described increased arousal, 
including chronic insomnia, irritability resulting in 
frequent marital discord, and hypervigilance, and 
numbing/avoidance.  He also described significant emotional 
distancing in his relationship with his wife and children.  
The veteran was diagnosed with chronic PTSD, with a current 
GAF of 48, and a GAF of 44-50 in the past year.
A hearing before the undersigned member of the Board sitting 
at Washington, D.C., was conducted in October 2004.  At that 
time, the veteran indicated that he had increased problems 
with suicidal ideation, which occurred at least once a month.  
He indicated that to ward this off, he would sit in his car 
and listen to the radio.  He also reported problems with 
crying spells.  The veteran reported that he rarely went out, 
and avoided crowds.

Analysis

As noted, it is maintained that the disability evaluation 
currently assigned to the veteran's PTSD is not adequate.  In 
this regard, it is pointed out that disability evaluations 
are determined by the application of a schedule of ratings 
which is based on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § Part 4.  Separate 
diagnostic codes identify the various disabilities.  The 
governing regulations provide that, unless otherwise 
specified, the higher of two evaluations will be assigned if 
the disability more closely approximates the criteria for 
that rating.  Otherwise, the lower rating is assigned.   38 
C.F.R. § 4.7 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) has noted that there is a distinction between a claim 
based on the veteran's dissatisfaction with the initial 
rating (a claim for an original rating) and a claim for an 
increased rating.  It also indicated that in the case of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).  The Court in AB v. Brown, 6 Vet. App. 35 at 38 
(1993), stated that a claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and it follows 
that an increased rating remains in controversy where less 
than the maximum is awarded.

Psychiatric disabilities are rated under the portion of the 
Schedule for Rating Disabilities that pertains to mental 
disorders.  The Board notes that the regulations pertaining 
to mental disorders were revised during the course of this 
appeal.  Prior to November 7, 1996, PTSD was rated under 38 
C.F.R. § 4.132, Diagnostic Code 9411 (1996).  Effective 
November 7, 1996, the rating schedule for mental disorders 
was amended and redesignated as 38 C.F.R. § 4.130, Diagnostic 
Code 9411.  61 Fed. Reg. 52700 (Oct. 8, 1996).  Therefore, 
the veteran's claim for an increased rating for PTSD will be 
evaluated under both the new and old law.  

The rating criteria in effect prior to November 7, 1996 
provides a 50 percent evaluation for PTSD where the ability 
to establish or maintain effective or favorable relationships 
with people is considerably impaired and where the 
reliability, flexibility, and efficiency levels are so 
reduced by reason of psychoneurotic symptoms as to result in 
considerable industrial impairment. 

A 70 percent evaluation requires that the ability to 
establish and maintain effective or favorable relationships 
with people be severely impaired and that the psychoneurotic 
symptoms be of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment. 

A 100 percent evaluation requires that attitudes of all 
contacts except the most intimate be so adversely affected as 
to result in virtual isolation in the community and there be 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes (such as fantasy, confusion, panic, and 
explosions of aggressive energy) associated with almost all 
daily activities resulting in a profound retreat from mature 
behavior. The individual must be demonstrably unable to 
obtain or retain employment. 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (effective prior to November 7, 1996).

Under the revised rating criteria, a 50 percent rating is 
warranted for occupational and social impairment with reduced 
reliability, and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school family relations, judgment, thinking or mood, due to 
such symptoms as: suicidal ideations; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or worklike 
settings); inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name. Diagnostic Code 9411 (2001).

A GAF rating is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness. Richard v. Brown, 9 Vet. App. 266, 267 
(1996), citing Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994).

A GAF of 31 to 40 is defined as exhibiting some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or any major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).

A GAF of 61 to 70 is defined as some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.

The Social Security Administration records reflect that the 
veteran was disabled since 1986 due to a severe dysthymic 
disorder, a history of substance abuse, and a personality 
disorder.  However, VA examinations conducted October 1995 
did not show significant impairment.  The psychological 
evaluation indicated  that the psychiatric disorder was mild 
to moderate.  Additionally, the psychiatrist assigned a GAF 
score of 70 which is indicative of mild impairment.  Also, VA 
outpatient records during 1996 show that the PTSD was stable.  
As such, the Board finds that prior to February 3, 1997, the 
criteria for a 70 percent rating under the old or revised 
criteria was not met.

However, the VA examination conducted on February 3, 1997 
does show an increase in the veteran's symptoms.  He 
expressed a diminished interest in activities, feelings of 
detachment, depression, irritability, problems with anger and 
sleep.  Additionally, the examination showed that his recent 
memory was poor.  He was depressed and his affect was 
constricted.  Furthermore, his GAF was 50, which was 
indicative of serious symptoms.  The increase in symptoms was 
confirmed by subsequent VA examinations.  

The veteran had a GAF scores of 48 in December 2003, a GAF 
rating of 41 in January 2001, a GAF of 45 in February 1998.  
Further, the veteran has consistently reported severe trouble 
sleeping, flashbacks, panic attacks, and trouble controlling 
his anger.  The Board finds this level of symptomatology 
satisfies the criteria for a 70 percent rating under both the 
old and revised rating criteria.  

However, this same evidence does not show that the criteria 
for a 100 percent rating under either the old or revised 
rating criteria have been met.  In this regard, the current 
medical evidence does not show symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes or the presence of gross impairment in thought 
processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, intermittent 
inability to perform activities of daily living, 
disorientation to time or place.   

The PTSD does not result in totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities resulting in a 
profound retreat from mature behavior.  He is not currently 
found to be psychotic, or to be suffering from delusions or 
hallucinations.  

Accordingly, the Board finds that a 50 percent rating is 
warranted prior to February 3, 1997 and a 70 percent rating 
is warranted commencing on February 3, 1997.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  




ORDER

Entitlement to rating in excess of 50 percent prior to 
February 3, 1997 for PTSD is denied

Entitlement to a 70% rating for PTSD effective from February 
3, 1997 is granted, subject to the controlling regulations 
applicable to the payment of monetary benefits.




	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


